DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tissen et al (UK 2503485).
Tissen et al disclose a clothing item (article 10; Fig. 1) wearable with a shirt having a collar (the article is capable of being worn with a shirt having a collar), comprising:
an elongate body (band 11; Fig. 1) for location between a band of the collar and a leaf of the collar (the body is capable of being used in such a manner), and being 
It is noted that the recitation of the elongate body being “for location between a band of the collar and a leaf of the collar” amounts to the intended use of the device.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987). The elongate body of Tissen could be positioned between a collar band and leaf if desired. As to the recitation of the elongate body being sized such that, in use, the ends of the elongate body are exposed from the ends of the collar leaf to define two separated decorative portions, the band of Tissen is so sized and meets the claim limitation since the ends would extend beyond the collar for a collar of a certain size and shape.  The position of the ends of the band relative to the ends of the collar leaf would depend upon the length of the band relative to the size and shape of the collar. It is noted that Tissen discloses that the band is adjustable in length (pg. 2, lines 5-8). The band of Tissen is capable of being used on a short collar, which could result in the ends being exposed from the collar leaf as claimed.

Further as to claim 1, Tissen discloses that the fastening means used to fasten the article 10 to the collar may comprise adhesive tape (pg. 8, lines 6-8).  Adhesive tape forms a region of increased friction for retaining the elongate body in place as claimed.  Since the elongate body of Tissen is capable of being placed between the collar band and collar leaf, the adhesive tape is capable of being used to create an increased friction for retaining the body between the collar band and the collar leaf (since the tape would adhere to this region when the device of Tissen were so used between the collar band and leaf). Additionally, Tissen discloses that the elongate body may comprise hook and loop fasteners (pg. 8, lines 6-8); a hook and loop fastener would also form an increased friction region as in claim 1, since hook and loop fasteners present high friction surfaces.  Additionally, the corrugated surface formed by the embossed region 34 (pg. 7, lines 2-4) would form a region of increased friction as in claim 1, since the corrugated, embossed surface would present a surface of higher friction than a smooth surface.
Thus, the structure of claim 1 is disclosed by Tissen and the device of Tissen is capable of being used per the intended use limitations of claim 1.
Regarding claim 5, Tissen discloses that the fastening means used to fasten the article 10 to the collar may comprise a bobby pin, paper clip, or a spring clasp (pg. 8, 
Regarding claim 6, Tissen discloses that the article comprises an adjustment means for adjusting the length of the elongate body (pg. 2, lines 5-10; pg. 5, lines 9-17). Tissen discloses that the adjusting means can comprise tape, clips, staples, etc. (col. 5, lines 14-17). Such an adjusting means performs the same function using equivalent structure to that disclosed by applicant for this recitation of means-plus-function under 35 USC 112(f).
Regarding claim 7, at least one of the ends (23) of the elongate body comprises a decorative element (14); see Fig. 1 and pg. 4, lines 9-16.  Regarding claim 8, Tissen discloses that the decorative element may be a decorative sticker (pg. 4, lines 15-16). A sticker can be detached, for example by scraping or using a solvent. To this extent, the decorative sticker is “detachable” as broadly recited in claim 8.
Regarding claim 9, Tissen discloses that a bobby pin or paper clip may be used to secure the band to the collar’s outer leaf (pg. 7, lines 15-19; pg. 8, lines 5-6). A bobby pin or paper clip is a clip as in claim 9, for attaching the elongate body to the collar’s outer leaf.
Regarding claim 10, the elongate body comprises tabs (32-1) for attachment to the shirt's top button and button hole (the tabs 32-1, which are provided on each end of the band 11, could be used to attach to a button and button hole of a shirt if desired; see Figs 3-4; pg. 6, line 20 through pg. 7, line 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fleisch (US 231,029) in view of Eads (US 3,335,427).
Fleisch discloses a clothing item (the neck scarf shown in Fig. 1) wearable with a shirt having a collar (the neck scarf is capable of being worn with a shirt having a collar), comprising: 
an elongate body (the body shown in Fig. 1, comprising sections A, A and a; pg. 1, lines 33-34) for location between a band of the collar and a leaf of the collar, and being sized such that, in use, the ends of the elongate body (see ends A, A) are exposed from the ends of the collar leaf to define two separated decorative portions (the elongate body is capable is being positioned between a collar band and leaf, and the ends A,A would be exposed from the ends of the collar leaf due to the their length; the ends A define two separated decorative portions as shown in Fig. 3, the ends being “separated” since they can be crisscrossed into diverging directions as shown in Fig. 3),
wherein the elongate body is configured so that, in use, the decorative portions project away from the collar band (see Fig. 3);

the stiffened sections (s) comprise supporting inserts or a reinforcing material for increasing the stiffness of the ends (A,A) of the elongate body (the stiffened section is formed by placing an interior stiffener as disclosed on pg. 1, lines 28-32, which would form a support insert or a reinforcing material as claimed).
Fleisch does not disclose that the elongate body comprises an increased friction region as in claim 1, however this is disclosed by Eads.  Eads discloses a necktie having an increased friction region (42; Fig. 6) “to assure a good frictional engagement between the necktie and the wearer’s neck” (col. 3, lines 33-37). Eads discloses that the frictional region (42) comprises an array of raised rubber threads forming protuberances 46 which “engage in contact with that portion of the wearer’s shirt around his neck” (col. 3, lines 37-45; see Fig. 6). Such a structure would function to retain the body between a collar band and collar leaf as in claim 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an increased friction region along the neck band portion (a) of the neck scarf of Fleisch in order to aid in maintaining the device in position, to assure a good frictional engagement between the band and the neck as taught by Eads.
Regarding claim 7, at least one of the ends (A,A) of the elongate body comprises a decorative element (B; see Fig. 3 and pg. 1, lines 38-41 and 59-62; note line 62 discloses that the surface comprises an ornament, which is considered to be a 
Regarding claim 10, the elongate body comprises tabs (the upper corners of ends A,A form tabs as broadly recited in claim 10; see annotated figure below) for attachment to the shirt's top button and button hole (the tabs could be used to attach to a button and button hole of a shirt by inserting a fastener, or the shirt button, through the hole “b” in each tab).

    PNG
    media_image1.png
    238
    390
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    159
    403
    media_image2.png
    Greyscale



	Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive.

This is not persuasive, because the use of the claimed elongate body in a position between the collar band and collar leaf amounts to the intended use of the claimed device.  The band of Tissen is capable of such a use.  The band of Tissen could be placed between the collar band and collar leaf, and if so positioned, the adhesive tape, hook and loop surface, or embossed grooved surface (34) would form a region of increased friction, which would be capable of retaining the elongate body between the collar band and collar leaf.  It noted that the broadly recited “increased friction region” does not distinguish over the adhesive tape, hook and loop surface, or embossed grooved surface of Tissen. As noted above, a hook and loop fastener surface presents a region of “increased friction” due to the hook or loop surface structure, and the corrugated embossed grooved surface at 34 would also present a region of increased friction, as compared to a smooth surface (see Tissen pg. 7, lines 2-4; pg. 8, lines 7-9).

As to Fleisch, applicant argues that Fleisch does not disclose an increased friction region.  Although Fleisch does not disclose such an increased friction region, this structure is obvious in view of Eads.  Eads discloses a necktie having an increased friction region for maintaining the device in place. It would have been obvious to provide such an increased friction region along the neckband of the article of Fleisch in order to maintain the position of the scarf of Fleisch, as set forth in the rejection under 103 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Note references cited on PTO-892; Reidsema discloses a collar support with decorative end portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY VANATTA/Primary Examiner, Art Unit 3732